DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed 06/16/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Straub, publication number US 20160092179, systems and methods are provided for optimizing the iOS application build process to dramatically reduce build times for highly templated mobile applications. A request to build a first application developed using an application development framework can cause one or more binary artifacts of a second application compiled using a build toolkit to be determined. Declarative information associated with the one or more binary artifacts of the second application can be then modified using metadata associated with the first application. The metadata configures one or more components included in the first application. The first application can then be built to target a mobile device using the one or more binary artifacts of the second application and the modified declarative information (paragraphs [0010, 0056]). 	
The prior art of record teaches the claimed invention substantially as discussed above, but it fails to teach or suggest individually or in combination that “receiving from a request source a build product comprising a list of one or more packages and an application source, the one or more verified packages being an input for generating the build products, at a token verification server; consuming one or more integrity tokens deployed on a blockchain network responsive to receiving the build product; verifying the integrity of the build product; storing the build product in a build product repository; consuming, by a token orchestrator module, one or more operation tokens; and creating, at the token orchestrator module, a network slice using each of the build product in the build product repository and a slice template” as set forth in claims 1-25. 

Claims 1-25 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG K CHAU/Primary Examiner, Art Unit 2153